Citation Nr: 1818257	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), on an extraschedular basis only.

3.  Entitlement to special monthly compensation pursuant to 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In a January 2015 decision, the Board granted service connection for hearing loss, granted an increase in the Veteran's evaluation for PTSD from 30 percent to 70 percent, and remanded the matter of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the portion of the Board's decision denying an extraschedular rating to the Court of Appeals for Veterans Claims and in August 2015, the Court granted a joint motion for remand (JMR) to the Board.  The JMR did not disturb the portion of the Board's decision denying an increased rating for PTSD on a schedular basis or granting benefits for hearing loss.  

The Board previously considered this appeal in November 2015, and remanded these issues for additional development.  After the development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is rendered unable to maintain substantially gainful employment as a result of the service-connected PTSD since March 26, 2010.

2.  For the entire period on appeal, the Veteran has been assigned a TDIU.

3.  The Veteran is not entitled to SMC (housebound rate) because he does not have at least one total rating with any remaining service-connected disabilities that have a combined evaluation exceeding 60 percent and involve different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU since March 26, 2010 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

2.  Entitlement to an extraschedular rating for PTSD is dismissed as moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

3.  The criteria for special monthly compensation based on one service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more (housebound rate) have not been met.  38 U.S.C. § 1114(s), 5107, 5121 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU

The Veteran essentially contends that he is unable to follow (maintain) a substantially gainful occupation due to symptoms and impairment caused by his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  

The Veteran's February 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, lists PTSD as the primary disability that prevent him from securing or following any substantially gainful occupation.  He remarked that PTSD has affected his ability to work ever since he returned from Vietnam.  He further explained that as he has aged, he cannot seem to work past noon and has to leave work to go home.  He said that he has a hard time interacting with customers and changed jobs frequently in the past in order to avoid people.  The Veteran explained that he became self-employed in the 1980s in order to avoid dealing with a lot of people.  He reported he last worked full time in December 1985 and felt he was too disabled to work in 2008. He indicated that he had one year of community college classes in 1979 for heating/refrigeration training through the GI Bill, but never finished the courses.  

The Veteran's combined schedular disability rating is currently 80 percent since March 29, 2011.  The Veteran is service connected and in receipt of a 70 percent disability rating for PTSD (effective March 26, 2010), a 20 percent disability rating for diabetes mellitus, type 2 (effective March 29, 2011), a 10 percent disability rating for tinnitus (effective March 24, 2011), and a zero percent disability rating for bilateral hearing loss (effective July 28, 2010).

After reviewing all the evidence of record, the evidence is at least in equipoise on the question of whether the service-connected PTSD has prevented the Veteran from maintaining substantially gainful employment from March 26, 2010.  The lay and medical evidence shows that the Veteran's service-connected PTSD is the main disability that renders him totally unemployable for purposes of individual unemployability benefits.  The combined schedular disability rating percentage due to the service-connected PTSD meets the threshold schedular requirements of 38 C.F.R. § 4.16(a) in this case from March 26, 2010.  

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records and lay testimony and statements.  As mentioned in the January 2015 Board decision, this appeal stems from the initial grant of service connection and assignment of a 70 percent rating.  The Veteran has not challenged the March 26, 2010, effective date of service connection, and therefore the relevant question in this matter is whether this disability warrants a TDIU rating at any point since March 26, 2010.  38 C.F.R. § 3.400.

Throughout the period on appeal, the Veteran's PTSD symptoms have primarily consisted of a depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and impaired impulse control.  His GAF scores during the period on appeal have ranged from 46 to 70.  As discussed further below, the Veteran has also been noted to frequently under-report his PTSD symptomatology.

In January 2010, the Veteran complained of PTSD symptoms to a VA treating nurse practitioner during a physical examination.  The Veteran stated that he had thoughts of suicide, but had no plan.  The Veteran began counseling with a VA psychologist in February 2010, and reported that he had experienced a two-week period of suicidal ideation two years previously.  PTSD was identified as a working diagnosis in a February 18, 2010 treatment note - the Veteran's second session with his VA treating psychologist.  The Veteran was noted to "benefit greatly" from a PTSD Orientation Group meeting in March 2010.

In April 2010, a VA treatment plan drafted by the Veteran's treating psychologist noted that the Veteran posed no risk to himself or others.  The Veteran was insightful, lucid, and motivated to pursue treatment.  GAF was assessed at 59.  By June 2010, the Veteran reported feeling less agitated, and the treating psychologist indicated that the Veteran had noticeably improved.  In July 2010, the Veteran reported worsening PTSD symptoms.  The treating VA psychologist stated that "This is expected because vet is actively engaged in trauma work."  The subsequent treatment session note observed that the Veteran "finds the trauma reprocessing to be discombobulating."  The Veteran attained a score of 59 on a September 2010 PTSD checklist, which was noted to suggest a diagnosis of PTSD.  The Veteran reported experiencing most listed PTSD symptoms "quite a bit", including irritability, feeling "super alert", and feeling as if he were reliving military experiences.  

The Veteran was afforded a VA psychiatric examination in September 2010.  On examination, the Veteran was casually dressed, with good eye contact.  His speech was spontaneous, and the Veteran was well oriented to time, place and person.  Thought content was logical, relevant, and goal-oriented, with no memory impairment noted.  The examiner diagnosed the Veteran with PTSD, and opined that the Veteran's PTSD was at least as likely as not related to his service in Vietnam, but that symptoms were mild.  The Veteran denied that PTSD symptoms affected his work as a self-employed window cleaner.  The examiner found a GAF of 70. 

The Veteran's score on a VA PTSD checklist declined slightly in October 2010, with a total score of 56.  Records of VA prolonged exposure therapy sessions reported ongoing progress in treatment beginning in October 2010, with "marked improvement in several spheres" and "marked positive change in behavior, affect, cognitions, and family relationships" noted in December 2010.  No follow-up treatment was scheduled. 

The Veteran underwent a routine physical examination in March 2011, and reported that he was "doing well" following therapy for PTSD.  However, in February 2012, the Veteran presented to a VA treating social worker with complaints of renewed PTSD symptoms, characterized by avoidance, dysthymic mood, and trust issue.  The treating social worker reported a GAF of 48.  In May 2012, the Veteran's treating social worker noted that the Veteran reported doing "pretty well" in interaction with his (grown) children, and identified an aversion to staying in one place as a combat-related behavior that he retained.  A September 2012 VA depression inventory found a score of 32, which was noted to correspond with severe depression; an October 2012 therapy session was recorded as "Good.  Tearful at times."

The Veteran underwent a VA psychiatric evaluation for treatment purposes in December 2012.  The Veteran reported difficulty sleeping, with nightmares three times per week, as well as frequent awakenings with difficulty returning to sleep.  The Veteran further reported an increase in passive suicidal ideation, as well as increased and continued anxiety.  The Veteran experienced hyper-vigilance, worry, restlessness, irritability, and poor concentration.  On examination, the Veteran was sad and tearful, thoughts were well organized, and speech was normal.  Hallucinations, delusions, and paranoia were denied, and memory was intact.  GAF was 55.  

The Veteran complained of flashbacks in a January 2013 treatment session.  In July 2013, the Veteran started treatment with bupropion.  He reported a mild improvement in mood, energy, but continued to experience periods of sadness and low motivation.  A mental status examination of August 2013 noted that the Veteran's hygiene was good, posture was normal, thought process was logical and coherent, and speech was normal.

In February 2014, the Veteran reported that his anxiety was continuing, but that depression had improved to the point that he could spent time with his family.  The VA treating psychiatrist observed that the Veteran was "less tearful and sad."  In March 2014, the Veteran reported that his sleep had improved, and he had not experienced nightmares in months; he asked to cease psychoactive medication.

In August 2014, the Veteran underwent a psychosocial assessment with a private psychologist, Dr. T.  This evaluation entailed a clinical interview, PTSD self-assessment, Traumatic Stress Inventory, Mississippi Combat Scale, and PTSD Stressor Statement.  Dr. T. also indicated that she had reviewed VA treatment records dated June 22, 2012, December 11, 2012, and July 19, 2013 through July 17, 2014.  Additionally, Dr. T. reviewed written statements by the Veteran and his family, and photographs of the Veteran's office.  The narrative portion of Dr. T's evaluation indicated that the Veteran experienced severe social, personal, and occupational impairment due to difficulty concentrating, generalized anxiety, short and long-term memory loss, flashbacks/intrusive thoughts, sleep disturbance, overwhelming feelings of sorrow with crying spells, withdrawn and isolative behavior, and bouts of moderately severe depression.  The Veteran also reported frequent irritability, and exhibited an exaggerated startle response on examination.  
Dr. T. diagnosed the Veteran with chronic, delayed, severe PTSD, and assigned a GAF score of 46.  Dr. T. noted that the Veteran was continuing to work on a part-time basis as a window cleaner, but stated that this work was not substantial, and that the Veteran's PTSD symptoms would preclude gainful employment in the competitive job market.

In addition to a narrative evaluation report, Dr. T's assessment included a VA PTSD Disability Benefits Questionnaire (DBQ).  In this document, Dr. T. indicated that the Veteran experiences occupational and social impairment with deficiencies in most areas.  The questionnaire reported that the Veteran's symptoms primarily include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and impaired impulse control.  The Veteran was not found to have loss of spatial orientation, persistent delusions or hallucinations, persistent danger of hurting himself or others, neglect of appearance or hygiene, distortions in speech, gross impairment in thought processes, intermittent ability to perform activities of daily living, or disorientation to time or place. 

The Veteran's medical record does not reflect a constant or unchanging report of PTSD symptomatology.  The Veteran has sometimes reported progress in treatment, with especially pronounced positive results in 2010.  As recently as March 2014, the Veteran reported that his symptoms of anxiety, irritability, and depression had been reduced, and he denied recent nightmares.  This report, of course, pre-dated Dr. T's evaluation by only five months.

However, at the July 2014 Board hearing before the undersigned, the Veteran's representative asserted that the Veteran "refuses to tell the psychologist and psychiatrist at VA what's really going on," or that he under-reports his symptomatology.  Indeed, the Board notes that some evidence of under-reporting may appear in the record, to include a September 2010 VA examination; the Veteran "strongly denied" experiencing suicidal ideation, but had reported a history of suicidal ideation on examination in January 2010.  

Furthermore, lay testimony and statements of record suggest the Veteran has tended to under-report his symptoms.  The Veteran testified that VA therapy for PTSD had aggravated his symptoms, and his spouse testified that the Veteran had begun reporting improvement in order to avoid further therapy.  Written statements from the Veteran's spouse, mother-in-law, and grown children indicate that the Veteran has exhibited highly exaggerated startle responses, irritability, and hyper-vigilance for as long as they have known him.  The Veteran's spouse has also stated that the Veteran has been unwilling to socialize for as long as she has known him, and that the Veteran attributed this to his experience in Vietnam.  Although no evidence of record indicates that the Veteran's capacity for personal hygiene or self-care is limited by PTSD symptoms, the Veteran's spouse testified that he is unable to maintain his office/study in an organized or useable state.  (Photographs showing the Veteran's study in disarray are included in the record and were reviewed by Dr. T in preparing the Veteran's psychiatric evaluation.)

Further, the Veteran testified that his PTSD symptoms limit his capacity to work as a self-employed window cleaner, insofar as his symptoms often compel him to go home by 1 or 2 in the afternoon.  In his substantive appeal to the Board, the Veteran stated that daily anxiety attacks limit his capacity to work.  

A March 2016 VA examination revealed a continued diagnosis for PTSD.  There was not more than one mental disorder diagnosed at this time.  The examiner found that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran was living in a house with his wife and son.  He was supported financially by VA compensation, social security, and self-employment.  The Veteran was married, had four children, and got along with family, friends, neighbors, co-workers, bosses, and his wife.  The examiner reported that the Veteran was working.  A typical day for the Veteran consisted of getting up at 5 a.m.; he worked two days per week washing windows for clients.  When not working, the Veteran would stay home, read, and/or watch television.  The Veteran reported that he could do all chores around the house, but had difficulty with organizing  himself.  The Veteran went to bed around 10 and 10:30 p.m..  He reported waking a few times during sleep.  The examiner noted that the Veteran's current overall health was good.  The Veteran reported no mental health treatment.  His temper control difficulties were affirmed.  The Veteran denied suicidal and homicidal ideation.  His appetite and energy were normal.  He affirmed drinking three to four beers on weekends, but denied use of any other drug or prescription medication.  

The March 2016 VA examiner found that the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, and chronic sleep impairment.  The VA examiner made the following behavioral observations of the Veteran: emotional reactions were found to be friendly, expressive, and responsive; manner of presentation was cooperative, open, honest, and he fully answered all questions; he was oriented to time and place; appearance and hygiene were within normal limits; behavior was appropriate; delusions or hallucinations were absent; there was no disorientation; no obsessive rituals were obtained, observed, nor confirmed; there was no gross impairment in thought processes nor communication observed; speech was logical and relevant; no danger to self nor others; he was able to do all activities of daily living without assistance; memory was intact, and; there was no evidence of memory dysfunction.  The examiner noted that the Veteran's wife requested to add the following: the Veteran's work averages 10 hours a week since 2010; he cannot deal with people; will quit jobs if people give him a hard time, and he then sits at home or in his room; at a recent wedding he stayed through most of it and then disappeared at the dinner; he tries to not explode with crowds, and; he has a hard time dealing with his mother-in-law because she knows how to push his buttons.  The Veteran brought a copy of his social security earnings record.  The Veteran's wife commented that they have been married 38 years and "he has always been like this."  She said that the Veteran dreaded going to therapy, and that his kids were afraid of him while they were growing up and stayed away from him; however, they have now have a good relationship.  The Veteran was found to be capable of managing his financial affairs.  The examiner opined that the Veteran's PTSD caused no functional impairment on his ability to secure or follow a substantially gainful occupation based on positive treatment progress and that he is currently self-employed.  

A psychosocial re-assessment and employability evaluation was conducted by Dr. T. in September 2017.  Therein, the private psychologist noted the Veteran is currently self-employed as a window cleaner "on a very part-time basis."  He worked alone and not for more than 12 to 15 hours per week.  She reported that the Veteran does not possess transferrable skills to lesser exertional work.  As a nationally certified rehabilitation counselor, she opined that the Veteran's "part-time window cleaning job does not rise to the level of substantial, gainful work activity."  She reviewed the Veteran's employment earnings records and noted that he has not earned over the poverty level, or even close to it, since 2011.  In separate correspondence from March 2017, the Veteran indicated that his total earnings in 2010 were approximately eleven hundred dollars over the poverty level.  He noted that his entire family helped with his window cleaning business until March of 2010, "when [he] tried to go in for help from the VA."  He said that once his children left home, he has been under the poverty level.  In the September 2017 evaluation, Dr. T. also found that the Veteran would not be able to participate in the competitive job market on a full-time basis.  After a review of the Veteran's clinical interviews, observations and review of assessment measures and extensive medical records, Dr. T. opined that the Veteran has not been able to maintain and sustain substantial, gainful work activity since at least 2011 based on her experience as a licensed psychologist as well as a nationally certified rehabilitation counselor.  Dr. T. also conducted a PTSD DBQ for the Veteran in September 2017.  She found the Veteran to have total occupational and social impairment due to PTSD.  She noted the following symptoms applied to the Veteran's PTSD diagnosis: depressed mood; anxiety; near-continuous panic; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation, and; impaired impulse control.

The Board finds the March 2016 VA examination opinion less probative as it does not adequately account for the definitions of "substantially gainful occupation" or the circumstances of the Veteran's self-employment.  The VA examiner also does not have as much expertise as Dr. T., a private psychologist and nationally certified rehabilitation counselor, who has provided more probative evidence of the effects of the Veteran's PTSD symptoms throughout the entire appeal period despite his ability to be self-employed.  Dr. T. also provided a more thorough and accurate explanation for how and why the Veteran's PTSD prohibits substantially gainful employment.

The aforementioned report of Dr. T. is consistent with the evidence of record and very probative in finding that the Veteran is unable to maintain substantially gainful employment based on the service-connected PTSD.  The symptoms and occupational impairments caused by the service-connected PTSD has also been recognized in various VA adjudications that assigned the 70 percent rating for the service-connected disability using Part 4 rating criteria, and provided reasons and bases identifying the symptoms and functional limitations that supported the compensable rating assigned.  See Geib, 733 F.3d at 1354 (holding that VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion).  

Previous VA examination opinions indicated that the Veteran was able to work; however, these opinions, while informative, are not determinative of the adjudicative decision that the Board is required to make, based on consideration of all lay and medical evidence, and consideration of the functional limitations of the service-connected PTSD, rather than reliance only on the opinion of a VA examiner.  Id.  Furthermore, these VA examination opinions did not adequately address interplay between the Veteran's PTSD and his circumstances of self-employment.

The February 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, states that the Veteran last worked full-time in December 1985.  He said that he became too disabled to work in January 2008.  For the past 35 years, he has been self-employed as a window cleaner and worked 15 hours per week on average.  In a March 2017 Notice of Disagreement, the Veteran included his yearly earnings compared to the poverty level set by the United States Department of Commerce from 2010 to 2016.  The Veteran indicated that his total earnings in 2010 were approximately eleven hundred dollars over the poverty level.  However, he stated that his entire family helped with his window cleaning business until March of 2010, "when [he] tried to go in for help from the VA."  He said that once his children left home, he has been under the poverty level as shown by the comparison chart that he included.  In addition, the Veteran commented that he tried to show his federal tax records to the March 2016 VA examiner, but "the examiner never really asked about the amount [he] made."  The record includes copies of the Veteran's federal tax records from 2010 to 2016, which confirm the amounts listed in his poverty level comparison chart.

Furthermore, the Board has considered the VA examiners' opinions and the private psychosocial assessments and employability evaluations to the extent that they show the degree of impairment caused by the Veteran's service-connected PTSD.  The aforementioned symptoms and functional impairments due to the service-connected PTSD, when viewed in relation to past work experience, education, and training, become more significant when evaluating the Veteran's inability to maintain substantially gainful employment.  While Dr. T. opined in September 2017 that the Veteran has been unemployable since at least 2011, the Board finds that the Veteran meets the schedular criteria for a TDIU since March 26, 2010.  Furthermore, even though the Veteran still retains some occupational and social functioning, the record reflects that the Veteran's employment situation has continuously declined since at least March 2010.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the service-connected PTSD is of sufficient severity to render the Veteran unable to follow or maintain substantially gainful employment from March 26, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Extraschedular Rating for PTSD

The Veteran contends that an extraschedular rating is warranted for the service-connected psychiatric disability.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1). 

However, as the Veteran has been assigned a TDIU for the entire appeal period on review based upon the PTSD, the gap-filling function that 38 C.F.R. § 3.321(b) serves is not needed to accord justice for circumstances in which the collective impact of the Veteran's disabilities establish "something less than total unemployability," but are nonetheless inadequately represented.  See id.  Accordingly, the question of whether the Veteran's service-connected PTSD warrants an extraschedular evaluation is moot as no higher rating is warranted because he is now in receipt of a TDIU during the entire period on appeal.  See Johnson v. McDonald, 762 F.3d 1362, 1365-6 (2014).  Therefore, entitlement to an extraschedular rating for PTSD is dismissed.

SMC Consideration

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350...)."  38 C.F.R. § 3.155(d)(2) (2017) (applicable to claims filed on and after March 24, 2015).  

As previously discussed in this decision, the Veteran's combined schedular disability rating is currently 80 percent since March 29, 2011.  The Veteran is service connected and in receipt of a 70 percent disability rating for PTSD (effective March 26, 2010), a 20 percent disability rating for diabetes mellitus, type 2 (effective March 29, 2011), a 10 percent disability rating for tinnitus (effective March 24, 2011), and a zero percent disability rating for bilateral hearing loss (effective July 28, 2010).  As a result of this decision, TDIU is granted, effective March 26, 2010, based on the Veteran's service-connected PTSD.    

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C. § 1114(s).

In Bradley, the veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC  benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.  However, a TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Board's decision herein to grant TDIU reflects that the benefit is granted based upon only one of the Veteran's service-connected disabilities.  The VA examinations of record as well as the private vocational assessment support the Board's decision that TDIU is based solely on one service-connected disability.  However, the Veteran is not entitled to SMC because he does not currently have a single disability rated at 100 percent with additional disabilities rated at 60 percent or more involving different anatomical segments or bodily systems.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Rather, as noted above, the remaining disabilities are diabetes, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling and hearing loss, which is noncompensable.  The combined rating of the diabetes, tinnitus and hearing loss is 30 percent.  

In conclusion, the preponderance of the evidence weighs against the Veteran's inferred claim of entitlement to special monthly compensation.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in February 2016.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from SSA as well as private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veteran demonstrated actual knowledge of the elements of the claim that were lacking to support his claim and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2015.  The Board instructed the AOJ to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 





ORDER

A TDIU is granted from March 26, 2010.

Entitlement to an extraschedular rating for PTSD is moot and is dismissed.

Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


